Citation Nr: 1626197	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for shortness of breath with exercise, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin condition, claimed as rash, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a numbness sensation in both arms, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and were subsequently transferred to the RO in Huntington, West Virginia.  

In February 2015, the Board remanded the above listed matters for additional development.  During the pendency of the remand, in January and May 2016 VA Form 9s, the Veteran perfected his appeals for entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to a compensable rating for lumbosacral strain and a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  However, the Veteran requested a videoconference hearing before the Board in regard to these issues.  As there is hearing request pending, the Board will not discuss these issues.  

In July 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDING OF FACT

In a March 2016 correspondence, the Veteran's representative informed the Board that the Veteran wished to withdraw his appeals for entitlement to service connection for shortness of breath with exercise, a skin condition, fatigue, and numbness sensation in both arms, to include as due to an undiagnosed illness. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2016, the Veteran's representative indicated in writing that the Veteran wished to withdraw the pending appeal.  As the Veteran has asserted, through his representative, that he wants to withdraw the issue on appeal, under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over the issues which were withdrawn.  Pursuant to 38 C.F.R. § 20.204, a Veteran, or his representative, can withdraw an appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for shortness of breath with exercise, to include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a skin condition, claimed as rash, to include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a fatigue, to include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a numbness sensation in both arms, to include as due to an undiagnosed illness is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


